Citation Nr: 1128636	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO. 06-17 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for arthritis of the left foot.

2. Entitlement to service connection for prostate cancer.

3. Entitlement to an initial rating in excess of 30 percent for degenerative arthritis of the right knee, status post right total knee replacement.

4. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee.

5. Entitlement to a compensable initial rating for arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2004, September 2009, and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The July 2004 rating decision denied service connection for left foot disability. The matter was remanded by the Board for further development and adjudication in March 2007.

The September 2009 rating decision denied service connection for prostate cancer.

The February 2010 RO rating decision granted service connection for right knee, left knee and left ankle disabilities, and assigned initial ratings for those disabilities of 30 percent, 10 percent and 0 percent, respectively; the Veteran appeals for higher initial ratings.

In correspondence received from the Veteran's attorney to the RO in May 2011, he referred to a supplemental statement of the case issued in this appeal on May 6, 2011. Although there is no copy of the May 2011 statement of record, Board administrative personnel have contacted to RO to attempt to obtain the May 6, 2011, supplemental statement of the case. The RO informed the Board that the most recent supplemental statement of the case (SSOC) pertinent to this appeal was issued on April 25, 2011, with respect to the issue of service connection for left foot disability. A copy of the April 25, 2011, SSOC is in the claims file. 

It is thus unclear whether the Veteran has been apprised by law as required through the supplemental statement of the case.  The Board suspects, but of course cannot be certain, that on May 6, 2011, the RO printed and mailed to the Veteran's representative a past statement of the case or SSOC, which was apparently automatically dated forward to the date it was printed, as happened when the RO sent to the Board the previously issued but re-printed April 25, 2011, SSOC on July 26, 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO. VA will notify the Veteran if further action is required.


REMAND

As noted by the Veteran's representative in a written statement dated in May 2006, the RO has not considered recently received records of treatment and examination or the Veteran's Social Security Administration (SSA) disability records in adjudication of his claims for service connection for prostate cancer and higher initial ratings for right ankle, left ankle and left knee disabilities. The statements of the case as to these issues were issued in March 2011, prior to association of the Veteran's complete SSA disability records with the claims file. 

The SSA disability records indicate a finding of total disability, within that agency's applicable law and regulations, beginning in December 1999 with a primary diagnosis of osteoarthritis and allied disorders. Additionally received since the March 2011 statement of the case is a report of an April 2011 VA general medical examination conducted for the purpose of adjudication of a claim for a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU); that report includes results of examination of the knees. In a letter dated May 3, 2011, the Veteran's representative asserted that the RO had not considered all of the evidence and had not followed correct legal standards. The RO must readjudicate these appealed issues in light of the evidence associated with the claims file after issuance of the March 2011 statements of case. See 38 C.F.R. § 19.31(b)(1).

The only opinion provided in connection with a March 2010 VA examination of the Veteran's left foot was that the Veteran's "degenerative joint disease of the left great toe was less likely as not [less than 50/50 probability] permanently aggravated by complaints of left foot pain during active duty." 

The opinion is not sufficiently clear or complete in several respects (at issue is not whether complaints of pain would aggravate degenerative joint disease), and in addition a further VA examination and opinion is required as to whether the Veteran's left foot disability may have been caused or aggravated by his service-connected right knee, left knee or left ankle disabilities. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.310 (secondary service connection); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (re: secondary service connection); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold). 

The April 2011 VA examination report indicates that the Veteran is being followed by a rheumatologist at "BMC Princeton," presumably meaning the Princeton Baptist Medical Center in Birmingham, Alabama. The RO must seek to obtain any additional relevant records of VA or private treatment. See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(c)(1)-(3). 

Clarification is also required with respect to the Veteran's claim for service connection prostate cancer. It does not appear that he claims to have served in Vietnam or to have been exposed to Agent Orange, so that he does not appear to be seeking service connection for prostate cancer on a presumptive basis; however, the service treatment records indicate that he had a sexually transmitted disease during service and he has provided medical treatise evidence that pertain largely to arthritic complications of this disease. Post-service treatment records include a history of prostate cancer and treatment for testicular cancer.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. Request the Veteran to identify all relevant records of VA and non-VA health care providers who have treated his prostate cancer, left ankle, left knee, right knee, and left foot disabilities that may not have been previously obtained by or submitted to the RO. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any identified relevant records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include any relevant records from the rheumatology department at "BMC Princeton," presumably meaning the Princeton Baptist Medical Center in Birmingham Alabama, as discussed in an April 2011 VA examination report.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2. Seek clarification from the Veteran and his representative as to the factual basis for his claim for service connection for prostate cancer. It does not appear that the Veteran claims to have served in Vietnam or to have been exposed to Agent Orange, so that he does not appear to be seeking service connection for prostate cancer on a presumptive basis; however, the service treatment records do indicate that he had gonorrhea during service and he has provided medical treatise evidence of arthritic complications of this disease. Under the Board's lay-understanding, the medical treatise evidence received from the Veteran's attorney does not appear to include evidence of a relationship between prostate cancer and gonorrhea.

3. The RO, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise to determine whether the Veteran has left foot disability that is related to service or service-connected disability. 

The following considerations will govern the examination:

(a) The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must state the diagnosis for all disorders of the left foot found upon examination. 

(d) The examiner must provide opinions as to whether: 

(i) the Veteran has current left foot disability that began during active service or is related to any incident of service,

(ii) the Veteran's arthritis of the left great toe MTP joint with joint space narrowing and reactive sclerosis (see report of X-rays from March 2010 VA examination of the Veteran's left foot) began within one year of discharge from active service, or

(iii) the Veteran has disability of the left foot (including arthritis of the left big toe) that is caused or aggravated (a chronic worsening of the underlying condition) as a result of service-connected right knee, left knee, or left ankle disabilities.

(e) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete rationale for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles. 

4. Readjudicate the issues on appeal. 

Readjudication of the claims for higher initial ratings for right knee, left knee, and left ankle disabilities and service connection for prostate cancer must include consideration of all evidence associated with the claims file after issuance of statements of the case as to these issues in March 2011. This must include consideration the Veteran's SSA disability records and a report of a VA examination conducted in April 2011.

If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



